ARADIGM CORPORATION

EXECUTIVE OFFICER SEVERANCE BENEFIT PLAN

Section 1. Introduction.

The Aradigm Corporation Executive Officer Severance Benefit Plan (the “Plan”)
was established effective October 7, 2005 and is hereby amended and restated
effective December 31, 2008. The purpose of the Plan is to provide for the
payment of severance benefits to certain eligible employees of Aradigm
Corporation (the “Company”) or an affiliate of the Company whose employment with
the Company is involuntarily terminated. This Plan, the Company’s Severance
Benefit Plan and the Company’s Director Severance Benefit Plan shall supersede
any severance benefit plan, policy or practice previously maintained by the
Company or any affiliate of the Company. This Plan document also is the Summary
Plan Description for the Plan.

Section 2. Eligibility For Benefits.

(a) General Rules. Subject to the requirements set forth in this Section, the
Company will grant severance benefits under the Plan to Eligible Employees.

(1) “Eligible Employees” for purposes of this Plan are all full-time and
part-time regular hire employees of the Company and its affiliates (i) who are
based in the United States, (ii) whose employment is involuntarily terminated,
(iii) whose termination of employment results in a “separation from service”
with the Company within the meaning of Treasury Regulation Section 1.409A-1(h)
(without regard to any permissible alternative definition of “termination of
employment” thereunder) (such date, a “Termination Date”), (iv) who have the
title of officer of the Company and (v) who are notified by the Company in
writing that they are eligible for participation in this Plan. The determination
as to whether an employee is an Eligible Employee shall be made by the Company,
in its sole discretion, and such determination shall be binding and conclusive
on all persons. For purposes of this Plan, part-time employees are those regular
hire employees who are regularly scheduled to work more than twenty (20) hours
per week but less than a full-time work schedule. Regular hire employees working
twenty (20) hours per week or less and temporary employees are not eligible for
severance benefits under the Plan.

(2) In order to be eligible to receive benefits under the Plan, an Eligible
Employee must remain on the job until his or her Termination Date.

(3) In order to be eligible to receive benefits under the Plan, an Eligible
Employee also must execute a general waiver and release in substantially the
form attached hereto as Exhibit A, Exhibit B or Exhibit C, as appropriate, and
such release must become effective in accordance with its terms within sixty
(60) days following a Termination Date. The Company, in its sole discretion, may
modify the form of the required release to comply with applicable state law and
shall determine the form of the required release.

(b) Exceptions to Benefit Entitlement. An employee will not be an Eligible
Employee and thus will not receive benefits under the Plan in any of the
following circumstances, as determined by the Company, in its sole discretion:

(1) The employee has executed an individually negotiated employment contract or
agreement with the Company relating to severance benefits that is in effect on
his or her Termination Date, in which case such employee’s severance benefit, if
any, shall be governed by the terms of such individually negotiated employment
contract or agreement.

(2) The employee voluntarily terminates employment with the Company or an
affiliate of the Company. Voluntary terminations include, but are not limited
to, resignation, retirement or failure to return from a leave of absence on the
scheduled date.

(3) The employee voluntarily terminates employment with the Company or an
affiliate of the Company in order to accept employment with another entity that
is wholly or partly owned (directly or indirectly) by the Company or an
affiliate of the Company.

(4) The employee is involuntarily terminated for reasons related to job
performance or misconduct.

(5) The employee is offered a position with the Company or an affiliate of the
Company for which the employee is qualified and does not accept that position.

(6) The employee is offered immediate reemployment by a successor to the Company
or by a purchaser of its assets, as the case may be, following a change in
ownership of the Company or a sale of substantially all of the assets of the
Company or of a division or business unit of the Company. For purposes of the
foregoing, “immediate reemployment” means that the employee’s employment with
the successor to the Company or the purchaser of its assets, as the case may be,
results in uninterrupted employment such that the employee does not incur a
lapse in pay as a result of the change in ownership of the Company or the sale
of its assets.

(7) The employee is rehired by the Company or an affiliate of the Company prior
to the date benefits under the Plan are scheduled to commence.

(8) The employee engages in misconduct, violates a Company policy, or acts in a
manner deemed harmful to the Company or an affiliate of the Company prior to his
or her Termination Date.

Section 3. Amount Of Benefit.

(a) Cash Benefit. Each Eligible Employee shall receive cash payments, in the
form defined pursuant to Section 4, equal to the sum of the following base
severance benefits:

     
Eligible Employee
  Amount of Base Severance Benefit
Officers
  • Fifty-two (52) weeks of Base Salary (as
defined herein); and



  •   The Bonus Payment (as defined herein)

(b) Definition of “Base Salary.” For purposes of calculating Plan benefits,
“Base Salary” shall mean the Eligible Employee’s then-current base salary,
excluding incentive pay, premium pay, commissions, overtime, and other forms of
variable compensation.

(c) Definition of “Bonus Payment.” For purposes of calculating Plan benefits,
“Bonus Payment” shall mean an Eligible Employee’s target bonus for the year in
which the Termination Date occurs multiplied by the average annual percentage
achievement of corporate goals over each fiscal year for the three complete
fiscal years preceding the Termination Date.

(d) Career Transition Assistance. Following an Eligible Employee’s termination
of employment by the Company, the Company, in its sole discretion, may provide
the Eligible Employee with career transition services through an outplacement
service provider.

(e) Other Employees. Notwithstanding any other provision of this Plan to the
contrary, including, without limitation, Sections 2(a), 3(a) and 7(a), the
Company, in its sole discretion, may by an action pursuant to Section 6(b) that
is communicated in writing to an employee of the Company who does not qualify as
an Eligible Employee, provide Plan benefits to such employee (in which case,
references in the Plan to “Eligible Employee” shall be deemed to refer to such
employee of the Company). The Company’s decision to provide Plan benefits to an
employee of the Company who does not qualify as an Eligible Employee does not
obligate the Company to provide similar benefits under this Plan to any other
Eligible Employee or employee of the Company, whether or not similarly situated.

(f) Certain Reductions. Notwithstanding any other provision of the Plan to the
contrary, any benefits payable to an Eligible Employee under this Plan shall be
reduced by any severance benefits payable by the Company or an affiliate of the
Company to such individual under any other policy, plan, program or arrangement,
including, without limitation, a contract between the Eligible Employee and any
entity, covering such individual. Furthermore, to the extent that any federal,
state or local laws, including, without limitation, so-called “plant closing”
laws, require the Company to give advance notice or make a payment of any kind
to an Eligible Employee because of that Eligible Employee’s involuntary
termination due to a layoff, reduction in force, plant or facility closing, sale
of business, change of control, or any other similar event or reason, the
benefits payable under this Plan shall either be reduced or eliminated. The
benefits provided under this Plan are intended to satisfy any and all statutory
obligations that may arise out of an Eligible Employee’s involuntary termination
of employment for the foregoing reasons, and the Plan Administrator shall so
construe and implement the terms of the Plan.

Section 4. Time Of Payment And Form Of Benefit.

(a) All payments provided under this Plan are intended to constitute separate
payments for purposes of Treasury Regulation Section 1.409A-2(b)(2). Cash
severance payments pursuant to Section 3(a) will be paid in a series of
successive equal installments over the regularly scheduled payroll periods
occurring during the one year period following the Termination Date.

(b) If an Eligible Employee is a “specified employee” of the Company or any
affiliate thereof (or any successor entity thereto) within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) on a Termination Date, then any cash severance payments pursuant to
Section 3(a) (the “Severance Payments”) shall be delayed until the earlier of:
(i) the date that is six (6) months after the Termination Date, or (ii) the date
of the Eligible Employee’s death (such date, the “Delayed Payment Date”), and
the Company (or the successor entity thereto, as applicable) shall (A) pay to
the Eligible Employee a lump sum amount equal to the sum of the Severance
Payments that otherwise would have been paid to the Eligible Employee on or
before the Delayed Payment Date, without any adjustment on account of such
delay, and (B) continue the Severance Payments in accordance with any applicable
payment schedules set forth for the balance of the period specified herein.
Notwithstanding the foregoing, (i) Severance Payments scheduled to be paid from
the Termination Date through March 15th of the calendar year following such
termination shall be paid to the maximum extent permitted pursuant to the
“short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4); (ii) Severance Payments scheduled to be paid
that are not paid pursuant to the preceding clause (i) shall be paid as
scheduled to the maximum extent permitted pursuant to an “involuntary separation
from service” as permitted by Treasury Regulation Section 1.409A-1(b)(9)(iii),
but in no event later than the last day of the second taxable year following the
taxable year of the Termination Date; and (iii) any Severance Payments that are
not paid pursuant to either the preceding clause (i) or the preceding clause
(ii) shall be subject to delay, if necessary, as provided in the previous
sentence. Except to the extent that payments may be delayed until the Delayed
Payment Date, on the first regularly scheduled payroll period following the
release described in Section 2(a)(3), the Company will pay the Eligible Employee
the Severance Payments the Eligible Employee would otherwise have received under
the Plan on or prior to such date but for the delay in payment related to the
effectiveness of the release described in Section 2(a)(3), with the balance of
the Severance Payments being paid as otherwise provided herein.

(c) Amounts paid under Section 3(d) are intended to qualify for the exception
provided under Treasury Regulation Sections 1.409A-1(b)(9)(v)(A) and (C). Any
amounts paid under Section 7 are not intended to be delayed pursuant to
Section 409A(a)(2)(B)(i) of the Code and are intended to be paid pursuant to the
exception provided by Treasury Regulation Section 1.409A-1(b)(9)(v)(B).

(d) All payments under the Plan will be subject to applicable withholding for
federal, state and local taxes. If a terminating employee is indebted to the
Company at his or her Termination Date, the Company reserves the right to offset
any severance payments under the Plan by the amount of such indebtedness. In no
event shall payment of any Plan benefit be made prior to the Eligible Employee’s
Termination Date or prior to the effective date of the release described in
Section 2(a)(3).

Section 5. Reemployment.

(a) Repayment. In the event of an Eligible Employee’s reemployment by the
Company or an affiliate of the Company during the Severance Period, as defined
below, such Eligible Employee will be required to repay to the Company a
prorated portion of the severance pay received under Section 3.

(b) Definition of “Severance Period.” “Severance Period,” for purposes of this
Plan, means the number of weeks of Base Salary in respect of which the amount
paid to the Eligible Employee under Section 3(a) was calculated.

Section 6. Right To Interpret Plan; Amendment and Termination.

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

(b) Amendment or Termination. The Company reserves the right to amend or
terminate this Plan or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination shall affect the right to any
unpaid benefit of any Eligible Employee whose Termination Date has occurred
prior to amendment or termination of the Plan. Any action amending, terminating
or extending the Plan shall be in writing and executed by the Chief Executive
Officer or Chief Financial Officer of the Company.

Section 7. Continuation Of Certain Employee Benefits.

(a) COBRA Continuation Coverage. Each Eligible Employee who is enrolled in a
health or dental plan sponsored by the Company or an affiliate of the Company
may be eligible to continue coverage under such health or dental plan (or to
convert to an individual policy), at the time of the Eligible Employee’s
termination of employment, under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”). The Company will notify the individual of any such right
to continue such health coverage at the time of termination pursuant to COBRA.
No provision of this Plan will affect the continuation coverage rules under
COBRA, except that the Company’s payment, if any, of any applicable insurance
premiums will be credited as payment by the Eligible Employee for purposes of
the Eligible Employee’s payment required under COBRA. Therefore, the period
during which an Eligible Employee may elect to continue the Company’s group
medical or dental coverage at his or her own expense under COBRA, the length of
time during which COBRA coverage will be made available to the Eligible
Employee, and all other rights and obligations of the Eligible Employee under
COBRA (except the obligation to pay insurance premiums that the Company pays, if
any) will be applied in the same manner that such rules would apply in the
absence of this Plan. Specifically, if COBRA is elected, the Company will pay
COBRA premiums on behalf of an Eligible Employee in accordance with the
following schedule or until the eligible employee becomes eligible for group
health insurance coverage through a new employer (whichever comes first):

     
Eligible Employee
  Duration of Premium Payments
Officers
  The Severance Period up to a maximum of twelve
(12) months.

The Executive must promptly notify the Company in writing if the Executive
becomes eligible for group health insurance coverage through a new employer
during the Severance Period. At the conclusion of the period of insurance
premium payments made by the Company, the Eligible Employee will be responsible
for the entire payment of premiums required under COBRA for the duration of the
COBRA period. For purposes of this Section 7(a), applicable premiums paid by the
Company during the Severance Period shall not include any amounts payable by the
Eligible Employee under a Section 125 health care reimbursement plan, which
amounts, if any, are the sole responsibility of the Eligible Employee.

(b) Other Employee Benefits. All non-health benefits (such as life insurance,
disability and 401(k) plan coverage) terminate as of the employee’s Termination
Date (except to the extent that a conversion privilege may be available
thereunder).

Section 8. No Implied Employment Contract.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time with or
without cause and with or without advance notice, which right is hereby
reserved.

Section 9. Legal Construction.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California.

Section 10. Claims, Inquiries And Appeals.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:

Aradigm Corporation
3929 Point Eden Way
Hayward, CA 94545

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The written notice of denial
will be set forth in a manner designed to be understood by the employee and will
include the following:

(1) the specific reason or reasons for the denial;

(2) references to the specific Plan provisions upon which the denial is based;

(3) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(4) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

This written notice will be given to the applicant within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

Aradigm Corporation
3929 Point Eden Way
Hayward, CA 94545

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

(1) the specific reason or reasons for the denial;

(2) references to the specific Plan provisions upon which the denial is based;

(3) a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

(4) a statement of the applicant’s right to bring a civil action under section
502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 10(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified in writing that the Plan Administrator has denied the appeal.
Notwithstanding the foregoing, if the Plan Administrator does not respond within
the time limits specified in this Section 10, the claimant has the right to
bring a civil action under Section 502(a) of ERISA.

Section 11. Basis Of Payments To And From Plan.

All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company.

Section 12. Other Plan Information.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 94-3133088. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 513.

(b) Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is Aradigm Corporation, 3929 Point Eden Way,
Hayward, CA 94545.

(d) Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is Aradigm Corporation, 3929 Point Eden Way, Hayward,
CA 94545. The Plan Sponsor’s and Plan Administrator’s telephone number is
(510) 265-9000. The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.

Section 13. Statement Of ERISA Rights.

Participants in this Plan (which is a welfare benefit plan sponsored by Aradigm
Corporation) are entitled to certain rights and protections under ERISA. If you
are an Eligible Employee, you are considered a participant in the Plan and,
under ERISA, you are entitled to:

(a) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all Plan documents and copies of all
documents filed by the Plan with the U.S. Department of Labor, such as detailed
annual reports (to the extent required to be filed) and available at the Public
Disclosure Room of the Pension and Welfare Benefit Administration;

(b) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report
(Form 5500 Series), to the extent required to be filed, and an updated (as
necessary) Summary Plan Description. The Administrator may make a reasonable
charge for the copies; and

(c) Receive a summary of the Plan’s annual financial report, to the extent the
Plan is required to prepare and distribute the summary.

(d) Receive a summary of the Plan’s annual financial report, in the case of a
plan which is required to file an annual financial report with the Department of
Labor. (Generally, all pension plans and welfare plans with one hundred (100) or
more participants must file these annual reports.)

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people responsible for the operation of the employee benefit plan. The
people who operate the Plan, called “fiduciaries” of the Plan, have a duty to do
so prudently and in the interest of you and other Plan participants and
beneficiaries.

No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA. If your claim for a Plan benefit is
denied in whole or in part, you must receive a written explanation of the reason
for the denial. You have the right to have the Plan review and reconsider your
claim.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
thirty (30) days, you may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for benefits that is denied or ignored, in whole or in part, you
may file suit in a state or federal court. If it should happen that the Plan
fiduciaries misuse the Plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court. The court will decide who should
pay court costs and legal fees. If you are successful, the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.

Assistance with Your Questions

If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

Section 14. Execution.

To record the adoption of the Plan as set forth herein, effective as of
December 31, 2008, Aradigm Corporation has caused its duly authorized officer to
execute the same this 31st day of December, 2008.

Aradigm Corporation

By: /s/ Nancy Pecota



    Nancy E. Pecota

CFO

1

Exhibit A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Aradigm
Corporation Executive Officer Severance Benefit Plan (the “Plan”). I understand
that this Release Agreement (“Release”), together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated herein.

In consideration of benefits I will receive under the Plan, I hereby release,
acquit and forever discharge the Company, its parents and subsidiaries, and
their respective officers, directors, agents, servants, employees, shareholders,
attorneys’ successors, assigns and affiliates, of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I execute this Release, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other equity or ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the federal Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); the federal Americans with Disabilities Act of
1990; the California Fair Employment and Housing Act, as amended; the California
Labor Code; tort law; contract law; wrongful discharge; discrimination; fraud;
defamation; emotional distress; and breach of the implied covenant of good faith
and fair dealing.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the waiver and release in the preceding paragraph hereof is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I execute this Release; (b) I have the right to consult
with an attorney prior to executing this Release; (c) I have forty-five
(45) days from the date I receive this Release and the information specified in
(f) below to consider this Release (although I voluntarily may choose to execute
this Release earlier); (d) I have seven (7) days following the execution of this
Release to revoke the Release; and (e) this Release shall not be effective until
the later of (i) the date upon which the revocation period has expired, which
shall be the eighth (8th) day after I execute this Release, and (ii) the date I
return this Release, fully executed, to the Company; and (f) I have received
with this Release a detailed list of the job titles and ages of all employees
who were terminated in this group termination and the ages of all employees of
the Company and its affiliates in the same job classification or organizational
unit who were not terminated.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company,
its affiliates, and the entities and persons specified above.

Employee

Signed:

Date:

2

Exhibit B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Aradigm
Corporation Executive Officer Severance Benefit Plan (the “Plan”). I understand
that this Release Agreement (“Release”), together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated herein.

In consideration of benefits I will receive under the Plan, I hereby release,
acquit and forever discharge the Company, its parents and subsidiaries, and
their respective officers, directors, agents, servants, employees, shareholders,
attorneys’ successors, assigns and affiliates, of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed (other than any claim for indemnification I may have as a result of
any third party action against me based on my employment with the Company),
arising out of or in any way related to agreements, events, acts or conduct at
any time prior to and including the date I execute this Release, including but
not limited to: all such claims and demands directly or indirectly arising out
of or in any way connected with my employment with the Company or the
termination of that employment, including but not limited to, claims of
intentional and negligent infliction of emotional distress, any and all tort
claims for personal injury, claims or demands related to salary, bonuses,
commissions, stock, stock options, or any other equity or ownership interests in
the Company, vacation pay, fringe benefits, expense reimbursements, severance
pay, or any other form of compensation; claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the federal Civil
Rights Act of 1964, as amended; the California Labor Code; the federal Americans
with Disabilities Act of 1990; the California Fair Employment and Housing Act,
as amended; the California Labor Code; tort law; contract law; wrongful
discharge; discrimination; fraud; defamation; emotional distress; and breach of
the implied covenant of good faith and fair dealing.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date of my employment termination. I acknowledge that I have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” I
hereby expressly waive and relinquish all rights and benefits under that section
and

3

any law of any jurisdiction of similar effect with respect to my release of any
claims I may have against the Company, its affiliates, and the entities and
persons specified above.

Employee

Signed:

Date:

4

Exhibit C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Aradigm
Corporation Executive Officer Severance Benefit Plan (the “Plan”). I understand
that this Release Agreement (“Release”), together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated herein.

In consideration of benefits I will receive under the Plan, I hereby release,
acquit and forever discharge the Company, its parents and subsidiaries, and
their officers, directors, agents, servants, employees, shareholders, attorneys’
successors, assigns and affiliates, of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys fees, damages, indemnities
and obligations of every kind and nature, in law, equity, or otherwise, known
and unknown, suspected and unsuspected, disclosed and undisclosed (other than
any claim for indemnification I may have as a result of any third party action
against me based on my employment with the Company), arising out of or in any
way related to agreements, events, acts or conduct at any time prior to and
including the date I execute this Release, including, but not limited to: all
such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of that
employment, including but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other equity or ownership interests in the Company, vacation pay, fringe
benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law or cause of
action including, but not limited to, the federal Civil Rights Act of 1964, as
amended; the federal Age Discrimination in Employment Act of 1967, as amended
(“ADEA”); the federal Employee Retirement Income Security Act of 1974, as
amended; the federal Americans with Disabilities Act of 1990; the California
Fair Employment and Housing Act, as amended; the California Labor Code; tort
law; contract law; wrongful discharge; discrimination; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given under the Agreement for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which I was already entitled. I
further acknowledge that I have been advised by this writing, as required by the
ADEA, that: (A) my waiver and release do not apply to any rights or claims that
may arise after the date I execute this Release; (B) I have the right to consult
with an attorney prior to executing this Release; (C) I have twenty-one
(21) days to consider this Release (although I may choose to voluntarily execute
this Release earlier); (D) I have seven (7) days following my execution of this
Release to revoke the Release; and (E) this Release shall not be effective until
the date upon which the revocation period has expired, which shall be the eighth
(8th) day after I execute this Release (provided that I have returned it to the
Company by such date).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company,
its affiliates, and the entities and persons specified above.

Employee

Signed:

Date:

5